DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 10/8/2021, in reply to the Office Action mailed 6/8/2021, is acknowledged and has been entered.  Claims 1, 3, 4, 7, 10, 12, 21, 36, 40, 41, 44, 47 and 65 have been amended.  Claims 1, 3, 4, 7, 10, 12, 21, 23, 26, 27, 31, 36, 40, 41, 44, 47-49, 65 and 66 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The Declaration of Inventor Thanou has been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to the arguments is incorporated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, 4, 7, 10, 12, 21, 23, 26, 27, 31, 36, 40, 41, 44, 47-49, 65 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite a molar ratio of about (i)30-90:(ii)2-15:(ii1)4-10:(iv)20-30.  It is respectfully submitted that the ratio cannot comprise 90% of component i, as the minimum amount of the combined amounts of components ii-iv is 26%.  Clarification is requested.

Claims 1, 3, 4, 7, 10, 12, 21, 23, 26, 27, 31, 36, 40, 41, 44, 47-49, 65 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a structural lipid of formula I, and the claim also recites Gd.DOTA.DSA, Gd.DOTA.AXH.DSA and Gd.DOTA.AOC.DSA, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 
It is further noted that the formula I is indefinite because it includes structural variables Y, R, R’ and PGH which are not defined.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 10, 12, 21, 36, 41, 44, 47 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. (US 2002/0102298) in view of Kamaly et al. (US 2013/0129636) and Thanou (J. Drug Delivery, 2013, p. 1-12).


A preferred embodiment relates to a liposome having a bilayer composed primarily of phospholipid, and containing lysolipid in an amount that decreases the gel-to-liquid crystalline phase transition temperature of the bilayer, compared to a bilayer composed of phospholipid alone. A particularly preferred liposome of the present invention comprises a DPPC as the primary phospholipid and MPPC as the lysolipid, where the ratio of DPPC:MPPC is from about 99:1, 98:2, 97:3, 96:4, 95:5, 90:10, to about 80:20, 75:25, 70:30, 65:35, 60:40, or even 51:49 (by molar ratio). These ratios 
Other phase compatible components such as DSPE-PEG can optionally be included (paragraph 0059).
An active agent `in the interior` or `entrapped within` the liposome is that which contained in the interior space of the liposome, compared to that partitioned into the lipid bilayer and contained within the vesicle membrane itself. As used herein, an active agent `within` or `entrapped within` the lipid bilayer of a liposome is carried as a part of the lipid bilayer, as opposed to being contained in the interior space of the liposome. Active agents may be in any form suitable for use in liposomes, as is known in the art, including but not limited to aqueous solutions of active agents. Aqueous solutions of active agents within liposomes of the present invention may be at the same osmotic pressure as that of the body fluid of the intended subject, or at an increased osmotic pressure (see U.S. Pat. No. 5,094,854); the aqueous solutions may also contain some precipitated active agent, as is known in the art. A preferred active agent for encapsulation in the interior of the liposome is any water soluble, weak base agent. 
The incorporation of certain active agents (such as some anesthetics) in liposomes of the present invention may additionally alter (enhance or inhibit) the release of contents from the liposome, or alter the transition temperature of the liposome, compared to that which would be seen in a similar liposome that did not contain the active agent. 
Active agents suitable for use in the present invention include therapeutic drugs and pharmacologically active agents, nutritional molecules, cosmetic agents, diagnostic 
In treating tumors or neoplastic growths, suitable compounds may include anthracycline antibiotics (such as doxorubicin, daunorubicin, etc. 
Imaging agents suitable for use include ultrasound contrast agents, radiocontrast agents or magnetic contrast agents such as paramagnetic compounds. The above active agents may be used in the various liposome embodiments described, but not limited to, those described hereinabove. Additionally, it should be emphasized that the liposomes may comprise a single pharmacologically active agent (e.g., at least one active agent) or multiple active agents, depending on the intentions of the administrator. Embodiments utilizing multiple active agents within the same liposome or in two separate liposome formulations administered together, may provide enhanced efficacy due to syngergistic behavior by the agents. By formulating and delivering multiple (e.g., two) active agents in a liposome or liposomes, and using mild hyperthermia as set forth herein, the active agents could be made to accumulate and released to a tumor at the same time or within a similar time frame (paragraph 0068-0077).
A modified composition of these liposomes was DPPC:MPPC:DSPE-PEG-2000 (85.935:9.545:4.520) (paragraph 0110).
See also claim 66, directed to a liposome having a gel-phase bilayer membrane, comprising: an active agent selected from the group consisting of a pharmacologically active agent, a therapeutic agent, a flavor agent, a diagnostic or imaging agent, a nutritional agent, and combinations thereof, wherein the gel-phase bilayer has a phase 
The invention provides a liposome containing an active agent. The liposome has a gel-phase lipid bilayer membrane comprising phospholipid and a second component. Phospholipids are the primary lipid source for the lipid bilayer membrane and the second component is contained in the bilayer membrane in an amount sufficient to increase the percentage of material to be released at the phase transition temperature of the lipid bilayer compared to that which would occur in the absence of the second component. The second component is present in the lipid bilayer membrane so as to not destabilize the membrane prior to the melting of the lipid bilayer. The material to be released from the liposome is the second component or a third component which is entrapped within the liposome interior or associated with the lipid bilayer membrane (paragraph 0010).  With regard to the limitation wherein the thermosensitive lipid nanoparticle has improved thermal stability and a sharp temperature release profile at a temperature range of 39.0 °C - 43.0 °C., see paragraph 0025 and Figures 5-10 showing thermosensitive release of active agent at e.g. 40 C.
Needham does not specifically teach incorporation of a structural lipid of Formula 1.
Kamaly teaches liposomes comprising Gd.DOTA.DSA which are of particular use in the preparation of magnetic resonance contrast agents for enhancing a magnetic resonance of tumors in a mammal (abstract).

The promising T1 relaxation data of Gd.DOTA.DSA led to the development of gadolinium liposome formulations using Gd.DOTA.DSA, for systemic circulation in vivo, with the aim of tumour imaging by MRI, utilising the widely reported enhanced permeation and retention (EPR) effect. This led to the development of the novel Gd.DOTA.DSA liposome systems of the present invention which are characterised in that said liposome further comprises a neutral, fully saturated phospholipid component (paragraph 0050).
Typically, the amount of Gd.DOTA.DSA component in said liposome is from 29 to 31 mol % of the total liposome formulation, and most preferably it is 30 mol % (paragraph 0052).
In a further embodiment of the present invention, the liposomes of the present invention may further incorporate a tumour targeting agent. Liposomes of the present invention comprising a tumour targeting agent typically comprise a ligand for a receptor that is over-expressed in tumour cells relative to the expression of said receptors in the cells of non-tumourous tissue of mammals. One example of such a tumour targeting agent is one which comprises a folate moiety. In preferred examples of the present invention, the tumour targeting agent is a phospholipid-polyethylene glycol-folate compound. More preferably the phospholipid-polyethylene glycol-folate compound is 
In vivo tumor imaging is taught, paragraphs 0086+.
Thanou teaches that ultrasound-mediated drug delivery under the guidance of an imaging modality can improve drug disposition and achieve site-specific drug delivery (abstract).  Therapeutic high intensity focused ultrasound (HIFU) or Focused Ultrasound (FUS) is a noninvasive medical treatment that allows the deposition of energy inside the human body.  HIFU transducers delivery ultrasound with intensities in the range of 100-10,000 W/cm2 to the focal region.  When ultrasound is applied in biological systems it can induce local tissue heating, cavitation and radiation force, which can be used to initiate local (focal) drug delivery, increase permeation through membranes, and enhance diffusivity of drugs, respectively, only at the site of sonication therefore allowing control of local drug release (pages 1-2).  Thermosensitive liposomes composed of DPPC:MPPC:DPPE-PEG2000 (low temperature-sensitive liposomes) are known. 
The potential of an MRI labelled phospholipid/lysolipid containing liposome to accumulate in tumors and release the drug under conditions of mild hyperthermia induced by FUS has been investigated.  The liposome nanoparticles were labeled with a lipid that consists of a DOTA headgroup.  Introducing the imaging lipid in the lipid bilayer provides a better and clearer monitoring of liposomal particle kinetics and a better knowledge of the time required for maximum nanoparticles accumulation in tumors (monitored by MRI) (page 5, Figure 1).
.

Claims 1, 3, 4, 7, 10, 12, 21, 36, 40, 41, 44, 47-49, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. (US 2002/0102298) in view of Kamaly et al. (US 2013/0129636), in further view of Burdinski (US 2012/0100079).
The rejection over Needham, Kamaly and Thanou is applied as above.
With regard to claims 48, 49 and 66, Needham teaches that the liposomes are administered and used in conjuction with hyperthermia, HIFU is not specifically identified for generating hyperthermia.
Burdinski teaches a composition comprising a shell structure forming a cavity, wherein said shell structure comprises a drug and wherein said composition is associated with at least one contrast agent; wherein said shell structure is capable of releasing its contents into the exterior upon the application of an external stimulus and wherein said contrast agent comprises magnetic particles which are capable of being detected by Magnetic Particle Imaging (MPI) (abstract).
The term "external stimulus" as used herein refers to any change of condition at the localization of the composition or shell structure of the present invention, which is not originating from within the shell structure or composition and which is capable of provoking a release as defined herein above. Such a change of condition may be a change of one or more parameters like temperature, pressure, pH, ion concentration, fluidic movement, the change of a magnetic field, the change of an electrical field, the presence of destabilizing molecules etc. The stimulus, in order to be external, may be 
Thermosensitive liposomes may be composed of any one of MPPC, DPPC, DPPE-PEG2000 or Liss Rhod PE or any combination thereof. Particularly preferred is a ratio of 10 (MPPC):85 (DPPC):5 (DPPE-PEG2000). Further preferred is a ratio of 10 (MPPC) :84.9 (DPPC) :5 (DPPE-PEG2000):0.1 (Liss Rhod PE) (paragraph 0115).
A preferred external stimulus for the release of content(s) from the shell structure is a temperature-increase, a temperature-decrease, a pressure-increase and/or a pressure-decrease stimulus as defined herein above. Such a stimulus may be applied in any physiologically acceptable way known to the person skilled in the art, preferably by using a focused energy source capable of inducing highly localized hyperthermia. A pressure stimulus may be provided by any suitable technique known to the person skilled in the art, for example by microwave, ultrasound or magnetic induction etc. Particularly preferred stimuli are generated by high intensity focused ultrasound (HIFU), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide HIFU as the method of inducing hyperthermia in the methods of Needham when the teachings of Needham, Kamaly and Thanou are taken in view of Burdinski.  One would have been motivated to do so, with a reasonable expectation of success, because Burdinski teaches that HIFU is one of a few suitable methods for use as a stimuli for inducing hyperthermia, including for use with liposomes comprising overlapping lipid formulations (DPPC, MPPC, DSPE-PEG).  Further, Thanou teaches the use of MRI-HIFU with thermosensitive liposomes.

Response to arguments
Applicant traverses the rejection and provides the Declaration Under 37 C.F.R. § 1.132 of Dr. Maya Thanou (“Thanou Declaration”) evidencing the unexpected results of the presently claimed thermosensitive lipid nanoparticles over the cited art and submits that the amendments made to the claims hereto are commensurate with the scope of the Declaration.  Dr. Thanou begins with a background on GD.DOTA lipids and states that even with combining Needham with the teachings of Kamaly and known methods of preparing nanoparticles liposomes a skilled artisan could not have predicted that the produced construct would function in the manner the inventors here have identified that the nanoparticles of the invention operate, unless one skilled in the art would have come across unexpected findings similar to the inventor’s after much trial and error.  
Applicant’s arguments and the Declaration have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the reference is not limited to agents within or entrapped within liposomes (e.g. water soluble DOTA).  Needham readily teaches that the active agent may be carried as a part of the lipid bilayer, as opposed to being contained in the interior space of the liposome, and may be 
Applicant further argues “that anything incorporated within the membrane or within the liposome could affect the thermosensitivity (Tm) of the liposome and therefore release of a drug at certain temperature which is desired functional property.” /d. at paragraph 8. Specifically regarding Needham et al., Dr. Thanou states that this reference “teaches the incorporation of imaging agents within or entrapped within liposomes composed of lipids and/or and lipophilic drug derivatives.  However, imaging agents are a completely different class of compounds compared to drugs.  Imaging agents do not bind to biomolecules like drug molecules do, and in fact they have no bioactivity e.g. they do not bind to receptors or other molecules to cause a therapeutic effect.” Thanou Declaration at paragraph 9. Dr. Thanou further states that another reference, Ren et al. (Nanoscale 7:12843-50 (2015) (attached herewith)), “exemplifies attempts by those skilled in the art to encapsulate gadolinium and DOTA within liposomes to improve MR contrast.” Thanou Declaration at paragraph 9. Ren ef al. included DOTA and Gd within liposomes for tumor imaging, but “the drug paclitaxel is within the lipidic bilayer and thus does not compete with the Gd.DOTA for either space within the core of liposome or accessibility to water.” Thanou Declaration at paragraph 10.  Contrastingly, the Thanou Declaration demonstrates that incorporation of the Gd.DOTA.DSA has a dramatic effect on Tm that is critical for the release of the encapsulated drug. Referring to Table 1 of the Thanou Declaration, Dr. Thanou describes “a series of experiments involving liposomes containing Gd-DOTA-DSA. Dr. 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that all of the formulations in Table 1, both the comparative formulation (Needham) and the experimental formulations, have a Tm within the claimed range for temperature release (between 39-43 C).  Accordingly, the prior art as well as the claimed compositions meet the limitations of the instant claims.  
Applicant’s arguments and the Declaration have been fully considered but are not found to be persuasive. Regarding arguments that incorporation of Gd.DOTA.DSA 

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618